Citation Nr: 1133357	
Decision Date: 09/09/11    Archive Date: 09/15/11

DOCKET NO.  08-03 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a compensable evaluation for inactive pulmonary tuberculosis.

2.  Entitlement to compensation benefits, pursuant to the provisions of 38 U.S.C.A. § 1151, for an additional disability of erectile dysfunction as a result of VA medical treatment in 1957. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to March 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from June 2007 and February 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

In a VA treatment record dated in March 2007 the Veteran's active problems list shows that the Veteran was previously treated by VA in September 2002, November 2003, March 2004, April 2005, and August 2005.  Review of the claims file does not reveal that any VA treatment records dated prior to March 2007 have been obtained and associated.  Review of the claims file reveals an indication that the Veteran received treatment at VA in October 2007; however, records dated from July 2007 to December 2008 have not been obtained and associated with the claims file.  In addition, review of the claims file does not reveal any signed consent form for the Veteran's 1957 VA tuberculosis treatment.

VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).  In Bell v. Derwinski, 2 Vet. App. 611 (1992), the United States Court of Appeals for Veterans Claims held that VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, attempts must be made to obtain all VA treatment records regarding the Veteran, including those dated prior to March 2007, dated from July 2007 to December 2008, and the signed consent form(s) regarding the Veteran's 1957 tuberculosis treatment at the VA Hospital in Bronx, New York.

In a February 2008 VA medical examination, the Veteran was noted to have pulmonary tuberculosis, moderately advanced, inactive since March 1958.  The Veteran's tuberculosis was reported to have had its onset in 1957.  The Veteran reported constant upper back pain for which he was treated with physical therapy.  He denied cough, fever, weight loss, and night sweats.  Review of the medical history revealed no history of cough, hemoptysis, non-angina chest pain, dyspnea, wheezing, swelling, fatigue, fever, night sweats, weakness, no episodes of respiratory failure, or any other symptoms.  Physical examination revealed normal pulmonary examination and normal heart sounds.  There were also no signs of venous congestion or edema, chest wall scarring, chest wall deformity, lympadenopathy, clubbing of the fingers or toes, cyanosis, or persistent cough.  There was a normal diaphragm excursion and normal chest expansion.  The Veteran had no signs of significant weight loss or malnutrition or any other signs suggesting complications of treatment.  An X-ray of the chest revealed no acute infiltrates or effusions but showed calcified granuloma at the left upper lobe.  The Veteran was diagnosed with pulmonary tuberculosis inactive since March 1958.  The condition was not reactivated and there was no cavity formation, only a calcified granuloma at the left upper lobe on X-ray.  However, the Board notes that the examiner did not render an opinion in regard to whether the Veteran's calcified granuloma at the left upper lobe represents a moderately advanced lesion or whether this lesion was diagnosed at the time the Veteran's pulmonary tuberculosis was active. 

In a June 2009 statement, the Veteran reported that he has had fatigue for the last 30 years.  The record also revealed that the Veteran worked for 25 years with the United States Post Office.

The Board finds that an additional VA medical examination is necessary in light of the additional VA treatment records that are sought by the Board because they may provide evidence of continued disability since the Veteran's treatment for tuberculosis.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (an adequate VA medical examination must consider the Veteran's pertinent medical history).

In addition, the Board notes that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As the examiner did not render an opinion regarding whether the Veteran's calcified granuloma at the left upper lobe represents a moderately advanced lesion or whether this lesion was diagnosed at the time the Veteran's pulmonary tuberculosis was active, the Board has no discretion and must remand the claim.

In a December 2007 VA medical examination, the Veteran contended that he was exposed to constant radiation for an extended time period as a part of his 1957 VA treatment for tuberculosis and that this contributed to his erectile dysfunction.  The Veteran reported that his erectile dysfunction began in 1959 and that he underwent several chest X-rays during his treatment at VA for tuberculosis.  The examiner noted that the radiation used in chest X-rays is minimal and that there was no history of genital or systemic exposure to radiation.  As such, the examiner rendered the opinion that the Veteran's erectile dysfunction was less likely as not caused by the Veteran's chest X-ray radiation.

However, as the Board is remanding the Veteran's claims for additional VA treatment records to be obtained and associated with the claims file, the Board finds it necessary to afford the Veteran a contemporaneous examination after associating his VA outpatient treatment records with the claims folder.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain VA clinical records pertaining to the Veteran's claimed erectile dysfunction and service-connected inactive pulmonary tuberculosis from Mayaguez VA Outpatient Clinic and San Juan VA Medical Center for the periods from March 1954 to March 2007, July 2007 to December 2008, and June 2010 to the present.  The AMC should also obtain the signed consent form(s) regarding the Veteran's 1957 tuberculosis treatment at the VA Hospital in Bronx, New York.

Any additional pertinent records identified by the Veteran during the course of the remand should also be obtained, following the receipt of any necessary authorizations from the Veteran, and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC cannot obtain records requested records, a notation to that effect should be included in the file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2.  Thereafter, schedule the Veteran for a VA examination to determine the current nature and severity of his pulmonary tuberculosis.  All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner. The examiner should fully describe all symptoms and manifestations exhibited by the Veteran.  The examiner should also comment on whether the records of the Veteran's treatment in 1957 reveal evidence of moderately advanced lesions and whether the Veteran's currently noted calcified granuloma at the left upper lobe represents a moderately advanced lesion diagnosed at the time the Veteran's pulmonary tuberculosis was active.  In addition, the examiner must comment on the Veteran's reports of fatigue over the prior 30 years and render an opinion regarding whether this represents a continued disability following his treatment for tuberculosis in 1957.  

The rationale for all opinions expressed should be provided in a legible report.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be stated along with a supporting rationale.

3.  Thereafter, schedule the Veteran for an appropriate VA examination to evaluate his claimed erectile dysfunction.  The claims folder, and a copy of this remand, must be made available to the examiner in conjunction with the examination.  After a full review of the claims file, the examiner should offer an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran has any additional disability (to include erectile dysfunction) due to VA treatment for tuberculosis in 1957, to include multiple chest X-rays.  

If any additional disability is diagnosed, the examiner should then offer an opinion as to whether it at least as likely as not (50 percent probability or greater) that the proximate cause of any identified additional disability is:

(a) the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical treatment in 1957.  The examiner should also discuss whether any failure on part of VA to timely diagnose and properly treat the tuberculosis caused or contributed to the Veteran's development of any additional disability (including erectile dysfunction) and whether VA failed to exercise the degree of care that would be expected of a reasonable health care provider or VA furnished the hospital care, medical or surgical treatment, or examination without informed consent.  OR

(b) due to an event which was not reasonably foreseeable (based on what a reasonable health care provider would have foreseen).

All opinions provided must be thoroughly explained, and an adequate rationale for any conclusions reached should be provided.  If any requested opinion cannot be provided without resort to speculation, the examiner should so state and explain why an opinion cannot be provided without resort to speculation.

4.  After completion of the above and any additional development deemed necessary, the issues on appeal should be reviewed with consideration of all applicable laws and regulations--specifically to include consideration of all of the evidence added to the record since the January 2008 and April 2009 SOCs.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished an appropriate SSOC and be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. D. DEANE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

